Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-13, 16-23 have been considered.
Examiner notes the entry of the following papers
Patent Application filed 6/26/2019
IDS filed 8/12/2020 and 10/9/2020
Oath filed 6/26/2019 and 1/24/2020
Drawings filed 6/26/2019
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
IDS
The information disclosure statements (IDS) submitted on 8/12/2020 and 10/9/2020 were filed prior to the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  However, the information disclosure statement filed 8/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A legible copy of NPL #5 in the IDS filed 8/12/2020 has not been provided. The rest of the information disclosure statements are being considered by the examiner. The Examiner has corrected the number of pages for NPL #7 in the IDS filed 8/12/2020.
Drawings
The drawings are deemed acceptable for the purposes of examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112 below.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.



Claim Objections
Claims 2, 3, 6, 9, 10, 12, 13, 16, 19, 20, 22 and 23 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
Claim 2 recites “the multiplicands”. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “the corresponding multiplicands”. Claims 12 and 22 are objected to for the same reason.
Claim 3 recites “wherein avoiding multiplications that would generate inconsequential results…”. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “wherein skipping multiplications that would generate inconsequential results…”. Claims 9, 10, 13, 23, 19 and 20 are objected to for the same reason.
In claims 6 and 16, “them” should be replaced with “the corresponding elements”..
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-13 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis: Claims 1-3, 6-13 and 16-23 are directed to a system, method or an article of manufacture (non-transitory computer readable medium). Thus, each of the 
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mathematical Concepts (including mathematical calculations and relationships)” or Mental Processes (Concepts performed in the human mind)”. 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 11 and 21: multiply each element at row M and column K of the first source matrix with a corresponding element at row K and column N of the second source matrix, and accumulate a resulting product with previous contents of a corresponding element at row M and column N of the destination matrix, skip multiplications that, based on detected values of corresponding multiplicands, would generate inconsequential results (Mental Processes/Mathematical Concepts).
Claims 2, 12, 22: determine a multiplication would generate inconsequential results by detecting at least one of the multiplicands has an absolute value that is zero or is lower than a predetermined threshold (Mental Processes/Mathematical Concepts)
Claims 3, 13 and 23: avoiding multiplications that would generate inconsequential results comprises avoiding multiplying by a zero valued element (Mental Processes/Mathematical Concepts)
Mental Processes)
Claims 7 and 17: each element of the first and second source matrices has a field indicating whether the element would generate an inconsequential result when used as a multiplicand in a multiplication (Mental Processes). 
Claims 8 and 18: a multibit mask having one bit per first source matrix element, the bit indicating whether the element would generate an inconsequential result when used as a multiplicand in a multiplication (Mental Processes).
Claims 9 and 19: avoiding multiplications that would generate inconsequential results comprises performing multiplications on other pairs of corresponding elements that would generate useful results (Mental Processes/Mathematical Concepts)
Claims 10 and 20: avoiding multiplications that would generate inconsequential results comprises disabling resources that would be used to perform the multiplications (Mental Processes). “attempting to reduce power consumption” is an intended result and does not limit the scope of the claim.
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional element in claims 1, 11, and 21 “decode circuitry to decode a single instruction having fields to specify an opcode and locations of first source, second source and destination matrices, the opcode indicating that execution circuitry is to multiply”, “scheduling circuitry to schedule execution of the single instruction” and “the execution circuitry to execute the single instruction as per the opcode”; “execution circuitry” in claims 2, 12 and 22, “read circuitry” in claim 6 and 16; “single instruction 
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations in the claims are mere instructions to implement an abstract idea on a computer. The Applicant is merely claiming the abstract idea to be performed on a generic computer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 6, 10-13, 16, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,572,568 B2 in view of Bshara et al (US 10,901,492 B1, herein Bshara). 
Regarding Claim 1, ‘568 teaches a processor comprising: decode circuitry to decode a single instruction (decode circuitry to decode the SDMM instruction) having fields to specify an opcode and locations of first source, second source, and destination matrices (the SDMM instruction having fields to specify a dense output matrix, a dense source matrix, a sparse source matrix), the opcode indicating that execution circuity is to multiply each element at row M and column K of the first source matrix with a corresponding element at row K and column N of the second source matrix, and accumulate a resulting product with previous contents of a corresponding element at row M and column N of the destination matrix  the processor to skip multiplications that, would generate inconsequential results (for each non-zero element disposed at row M and column K of the sparse source matrix, generate a product of the non-zero element and each corresponding dense element at row K and column N of the dense source matrix, and generate an accumulated sum of each generated product and a previous value of a corresponding output element at row M and column N of the dense output matrix); and the execution circuitry to execute the single instruction as per the opcode (execution circuitry, responsive to the SDMM instruction to…). ‘568 does not explicitly teach scheduling circuitry to schedule execution of the single instruction. ‘586 does not teach the skipping is based on detected values of corresponding multiplicands. Bshara teaches scheduling circuitry to schedule execution of the instruction (Column 3 line 9, Column 3 line 49-51, Column 17 lines 46-47). One of ordinary skill in the art before the 
Regarding Claim 2, ‘568 and Bshara teach the processor of claim 1, wherein the execution circuitry is to determine a multiplication that would generate inconsequential results by detecting at least one of the multiplicands has an absolute value that is either zero or is lower than a predetermined threshold (The combination with Bshara results in detecting a zero value).
Regarding Claim 3, ‘568 and Bshara teach the processor of claim 1, wherein avoiding multiplications that would generate inconsequential results comprising avoiding multiplying by a zero valued element (‘586: for each non-zero element disposed at row M and column K of the sparse source matrix, generate a product of the non-zero element and each corresponding dense element at row K and column N of the dense source matrix, and generate an accumulated sum of each generated product and a previous value of a corresponding output element at row M and column N of the dense output matrix).

Regarding Claim 10, ‘586 and Bshara teach the processor of claim 1. The combination thus far does not teach avoiding multiplications that would generate inconsequential results comprises attempting to reduce power consumption by disabling execution resources that would be used to perform the multiplications. Bshara teaches disabling execution resources that would be used to perform the multiplications (Bshara Fig. 4, Column 8 lines 41-54). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to disable the execution resources. One of ordinary skill in the art would be motivated to do so to save power (Bshara Column 8 lines 41-54). 
Claims 11-13, 16 and 20 are method claims corresponding to claims 1-3, 6 and 10. Claims 11-13, 16 and 20 are rejected for the same reason as claims 1-3, 6 and 10.
Claims 21-23 are computer readable medium claims corresponding to claims 1-3. The SDMM instruction would be stored in memory (non-transitory machine readable medium). 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the processor to skip multiplications…”. This limitation is unclear as it merely states a function (skip multiplications) without providing any indication about how the function is performed. It is not clear whether the recited function follows from the structure recited in the claim or requires some other structure. An indefinite, unbounded functional limitation covers all ways of performing a function and sufficient disclosure to show possession of the invention has not been provided. Dependent claims are rejected for the same reason.
Claim 1 recites “detected values of corresponding multiplicands”. This limitation is unclear as it states a function (detected values) without providing any indication about how the function is performed. It is not clear whether the recited function follows from the structure recited in the claim or requires some other structure. An indefinite, unbounded functional limitation covers all ways of performing a function and sufficient disclosure to show possession of the invention has not been provided. Dependent claims are rejected for the same reason.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the opcode indicating that the execution circuitry is to multiply each element at row M and column K of the first source matrix with a corresponding element at row K and column N of the second source matrix, and accumulate a resulting product with previous contents of a corresponding element at row M and column N of the destination matrix, the processor to skip multiplications that, based on detected values of corresponding multiplicands, would generate inconsequential results”. It is not clear what the values of K, N and M are. It is further not clear what “each element at row M and column K” mean. Are there multiple elements at a particular row and column? From Fig. 21A, there appears to be just one element in one position. Also, it is not clear whether the claim requires the opcode to indicate that the processor is to skip multiplications. From Fig. 21B (TILENZMUL) it appears that the opcode indicates that multiplications be skipped. The claim is unclear as it first requires that each element be multiplied and then requires that certain multiplications be skipped. Examiner is interpreting as M being the number of rows of the first source 
Claim 1 recites “the processor to skip multiplications…”. This limitation is unclear as it merely states a function (skip multiplications…) without providing any indication about how the function is performed. It is not clear whether the recited function follows from the structure recited in the claim or requires some other structure. Examiner is interpreting as the execution circuitry to skip multiplications. Dependent claims are rejected for the same reason. 
Claim 1 recites “detected values of corresponding multiplicands”. This limitation is unclear as it states a function (detected values) without providing any indication about how the function is performed. It is not clear whether the recited function follows from the structure recited in the claim or requires some other structure. Examiner is interpreting as execution circuitry performing the detection. Dependent claims are rejected for the same reason.
Claim 2 recites “detecting that at least one of the multiplicands has an absolute value that is either zero or is lower than a predetermined threshold”. The claim is indefinite due to the inconsistency between the claimed subject matter the disclosure (MPEP 2173.03). The claim recites detecting that one of the multiplicands has an absolute value of zero. Fig. 21A and Paragraphs 180-181 disclose detecting that a 
Claim 7 recites “wherein each element of the first and second matrices has a field indicating whether the element would generate an inconsequential result when used as a multiplicand in a multiplication”. However, claim 1 requires “multiply each element at row M and column K of the first source matrix with a corresponding element at row K and column N of the second source matrix”. It is not clear whether this field is included in the multiplying of the element or not. Examiner is interpreting as data in the element being used in the multiplying. Claim 17 is rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 11-13, 16, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Narayanamoorthy et al (US 2019/0042542 A1, herein Narayanmoorthy).

Regarding Claim 1, Narayanamoorthy teaches a processor comprising:
 source matrix with a corresponding element at row K and column N of the second source matrix, and accumulate a resulting product with previous contents of a corresponding element at row M and column N of the destination matrix, the processor to skip multiplications that, based on detected values of corresponding multiplicands, would generate inconsequential results (Fig. 2B, Fig. 5, Fig. 2A, Fig. 5); 
scheduling circuitry to schedule execution of the single instruction (Fig. 1 113, Paragraph 42); and 
the execution circuitry to execute the single instruction as per the opcode (Fig. 1 117, Fig. 2A, Fig. 5).

Regarding Claim 2, Narayanamoorthy teaches the processor of claim 1, wherein the execution circuitry is to determine a multiplication that would generate inconsequential results by detecting that at least one of the multiplicands has an absolute value that is either zero or is lower than a predetermined threshold (Paragraph 58, Fig. 5).

Regarding Claim 3, Narayanamoorthy teaches the processor of claim 1, wherein avoiding multiplications that would generate inconsequential results comprises avoiding multiplying by a zero-valued element (Paragraph Fig. 2B, Paragraphs 50-51, Fig. 5).
Regarding Claim 6, Narayanamoorthy teaches the processor of claim 1, wherein read circuitry is to detect, when reading the corresponding elements, whether an inconsequential result would be generated when multiplying them (Paragraph 58).

Regarding Claim 9, Narayanamoorthy teaches the processor of claim 1, wherein avoiding multiplications that would generate inconsequential results comprises avoiding scheduling execution resources to perform such multiplications, and, instead, attempting to improve performance by scheduling the execution resources to perform multiplications on other pairs of corresponding elements that would generate useful results (Fig. 2B, Fig. 5).
Claims 11-13, 16 and 19 are method claims corresponding to system claims 1-3, 6 and 9. Claims 11-13, 16 and 19 are rejected for the same reasons as claims 1-3, 6 and 9.
Claims 21-23 are machine-readable medium claims corresponding to system claims 1-3. The only difference is that claim 21 requires a non-transitory machine-readable medium containing code to which the processor is to respond by performing the functions. Narayanamoorthy teaches a non-transitory machine readable medium containing code (Fig. 1 storage 101) to which the processor is to respond by performing the functions (Fig. 1, 2A, 5). Claims 21-23 are rejected for the same reasons as claims 1-3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanmoorthy as applied to claims 1 and 11 above, further in view of Valentine et al (WO 2018/075052 A1).

Regarding Claim 8, Narayanamoorthy teaches the processor of claim 1.
Narayanmoorthy does not teach that the single instruction further specifies a multibit mask having one bit per first source matrix element, the bit indicating whether the element would generate an inconsequential result when used as a multiplicand in a multiplication.
Valentine teaches an instruction with a multi-bit mask, the mask having one bit per element, the bit indicating whether an operation should be performed for that element (Paragraph 56).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Narayanamoorthy and Valentine before them, to modify the single instruction to further specify a multi-bit mask having one bit per first source matrix element. As Narayanamoorthy teaches not performing the multiplication for elements that would generate an inconsequential result when used as a multiplicand in a multiplication, and the mask controls which elements the operation would be performed on, the combination would result in the single instruction specifying a multibit mask having one bit per first source matrix element, the bit indicating whether 
One of ordinary skill in the art would be motivated to do so as this would eliminate the need for extra hardware to detect the elements that would produce inconsequential results. Also, this may avoid the cycle time taken to determine the zeroes. 

Claim 18 is rejected for the same reasons as Claim 8.

Claims 1, 7, 10, 11, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bshara et al (US 10,901,492 B1, herein Bshara), and further in view of Dreyer et al (US 2019/0079903 A1, herein Dreyer) and Ermolaev et al (US 2015/0095623 A1, herein Ermolaev).

Regarding Claim 1, Bshara teaches a processor comprising:
decode circuitry to decode instructions (Column 3 lines 49-51, Column 17 lines 46-47), the processor to skip multiplications that, based on detected values of multiplicands, would generate inconsequential results (Fig. 4, Column 8 lines 41-48); 
scheduling circuitry (Column 3 line 9, Column 3 line 49-51, Column 17 lines 46-47); and 
the execution circuitry (Fig. 1 116, Column 17 lines 46-47).
Bshara does not teach a single instruction having fields to specify an opcode and locations of first source, second source, and destination matrices, the opcode indicating that execution circuitry is to multiply each element at row M and column K of the first 
Dreyer teaches a single instruction having fields to specify an opcode and locations of first source, second source, and destination matrices, the opcode indicating that execution circuitry is to multiply each element at row M and column K of the first source matrix with a corresponding element at row K and column N of the second source matrix, and accumulate a resulting product with previous contents of a corresponding element at row M and column N of the destination matrix (Paragraphs 32, 33, Fig. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement the single instruction for matrix multiplication in the processor of Bshara. This would result in the aforementioned single instruction and also result in the decode circuitry decoding the single instruction, the scheduling circuitry scheduling execution of the single instruction and the execution circuitry executing the single instruction as per the opcode. Multiplication with operand values of zero would be skipped thus this would also result in skipping multiplications based on the detected values of corresponding multiplicands.
One of ordinary skill in the art would be motivated to implement the single instruction as matrix multiplication is fundamental to application as varied as rendering 3D 
The combination thus far does not explicitly teach that the opcode indicates the skipping of multiplications.
Ermolaev teaches that data for an instruction can be implicitly indicated by the opcode or explicitly specified in a field (Paragraph 90).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implicitly indicate by the opcode the skipping of multiplications. One of ordinary skill in the art would be motivated to do so as this would save space in the instruction. Also, it would merely be choosing from a finite number of identified predictable solutions (data implicit in opcode or explicit in a field), with a reasonable expectation of success, and the rationale may support a conclusion of obviousness  (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding Claim 7, Bshara, Dreyer and Ermolaev teach the processor of claim 1, wherein each element of the first and second source matrices has a field indicating whether the element would generate an inconsequential result when used as a multiplicand in a multiplication (Bshara Fig. 1, 2, Column 5 lines 29-34; the element as the combination of the architectural and the attribute register, the attribute register is stored in the same register file and is associated with each register). 

Regarding Claim 10, Bshara, Dreyer and Ermolaev teach the processor of claim 1, wherein avoiding multiplications that would generate inconsequential results comprises attempting to reduce power consumption by disabling execution resources that would be used to perform the multiplications (Bshara Fig. 4, Column 8 lines 41-54).
Claims 11, 17 and 20 are method claims corresponding to system claims 1, 7 and 10 respectively. Claims 11, 17 and 20 are rejected for the same reasons as claims 1, 7 and 10.
Claim 21 is a machine-readable medium claims corresponding to system claims 1. The only difference is that the claims require a non-transitory machine-readable medium containing code to which the processor responds by performing the functions. Bshara teaches storing instructions in memory (Fig. 1 112, Column 3 lines 15-18). Claim 21 is rejected for the same reason as claim 1.
Response to Arguments
The Applicant’s arguments, filed 7/7/2021, have been fully considered.
The Applicant cites MPEP 817 on page 7. However, section 817 is directed to a restriction whereas the office had mailed an election of species requirement (MPEP 809.02(a)). 
The Applicant argues, on page 8, that the restriction is not agreeable to as millions of issued patents have dependent claims not restricted off the independent claims. However, the number of issued patents is not the criteria for an election of species. Also, an election of species is discretionary (35 USC 121).
The Applicant argues, on page 8, that the classification is the same and the field of search is the same, so there is no reason to divide the inventions. The Applicant 
The Applicant further argues that the dependent claims overlap in scope as they include the subject matter of the independent claims. However, inventions do not overlap in scope when the first invention does not infringe on a second invention and the second invention would not infringe the first invention (MPEP 806.05).
The Applicant argues that there is no appropriate explanation as to why different field of search would be required to search those dependent claims in contrast to searching for the claimed subject matter of the independent claims. However, the examiner required an election of species as the claims cover multiple species. The office performs a search for the invention, not merely for the independent claims.
The Applicant further argues that the application is classified under 712/208 which is directed to instruction decoding and that searching of the subject matter in the independent claims according to the current classification is likely to result in finding art pertinent to the subject matter in the dependent claims. However, USPC classification is not necessarily used for search. The Applicant is ignoring the CPC classification which is used for search. Also, even if the classifications were the same for all the groups, a search burden can be shown by a different field of search. Separate classifications are not necessary (MPEP 808.02).
The Applicant further argues that as per MPEP 806.05(j), the burden is on the Examiner to provide an example to support the determination that the inventions are distinct and the Examiner has not provided an example. However, the Applicant is referring to section 806.05(j) which is directed to related inventions. The instant application was subject to an election of species requirement. Also, the Applicant is ignoring the rest of the section 806.05(j) which states that the example need not be documented. 
The Applicant argues that searching for features expected to be claimed is not deemed as a “serious search burden”. So the Applicant is unclear how searching for each of the Applicant’s dependent claims is a “serious search burden”. The Examiner did not base the “serious search burden” on dependent claims. The claimed invention covers multiple species and the Examiner based the serious search burden on the search of the multiple species. There are different ways to establish search burden (MPEP 808.02). None of those ways requires a comparison to the search for features expected to be claimed.
The Applicant argues that the restriction requirement has not proven a serious burden. However, the election of species requirement has shown a serious burden as required by MPEP 808.02.
The Applicant argues that if the classification and the field of search is the same, no reason exists for dividing among independent or related inventions. However, the election of species requirement has shown the field of search to be different. 
The Applicant’s arguments are not persuasive. However, upon further consideration, the Examiner is withdrawing the election of species requirement between 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JYOTI MEHTA/Primary Examiner, Art Unit 2182